Citation Nr: 0844356	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-17 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
paid for the veteran's private hospital stay at Fawcett 
Memorial Hospital from December 27, 2006 to January 3, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied entitlement to the benefit 
currently sought on appeal.

The veteran and his wife appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. 
Petersburg, Florida in April 2008 to present testimony on the 
issue on appeal.  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the VAMC, Bay Pines, Florida.  VA 
will notify the appellant if further action is required.


REMAND

The veteran is seeking reimbursement for unauthorized medical 
expenses that he incurred in a private hospital from December 
27, 2006 to January 3, 2007.  The facts are not in dispute.  
On December 21, 2006, the veteran slipped and fell, hitting 
his head on a tile floor.  On December 24, the veteran was 
transported by ambulance to Fawcett Memorial Hospital.  A CT 
scan confirmed a left frontal parenchymal hematoma and a left 
temporal parenchymal hematoma.  He was admitted to the 
intensive care unit.  On December 25, it was noted that the 
veteran had elevated blood pressure, which could be due to 
the increasing cranial pressure.  On December 26, the 
treating neurologist examined the veteran and found him to be 
stable from a neurological standpoint.  

VA authorized payment for treatment from December 24 to 
December 26, the point at which the veteran's intracranial 
bleed was found to be stable.  However, the veteran was not 
released on December 26, due to his elevated blood pressure.  
In fact, on December 27, the veteran was noted to be in a 
"hypertensive urgency crisis."  It was noted additionally 
that he "may transfer to floor when stable from medical 
point of view."  A handwritten progress note on December 28 
indicated that he was stable.  It is unclear from the record 
if he was transferred off the intensive care unit at that 
time, as the medical records end there.  It is clear from the 
health insurance claim of record, however, that the veteran 
remained admitted to the hospital until January 3, 2007.  

The question remains whether the veteran's blood pressure 
issues on December 27, 2006 presented a situation in which it 
was a hazard to his life or health to transfer him from the 
private facility to the VAMC.  Put another way, the issue is 
whether the veteran was stable enough to affect a transfer to 
a VA facility after his intracranial hemorrhage stabilized on 
December 26, 2006.  This is a medical determination which 
requires access to the treatment records from December 28 to 
his discharge on January 3.  An effort must be made to get 
these records.  

Once the records are obtained, a medical opinion is required 
as to the veteran's overall stability on December 27 and 
thereafter.  Although a VA opinion was obtained in April 
2007, it spoke only to the veteran's neurological stability 
status post intracranial hemorrhage, and it appears to 
indicate that because this was the reason he first sought 
emergency treatment, it is the only medical problem at issue.  
This is incorrect.  The evidence clearly states the 
possibility of the hemorrhage causing the spikes in blood 
pressure which were deemed a "hypertensive urgency crisis."  
It must be determined when that crisis ceased and at what 
point the veteran became medically stable overall to affect a 
transfer. 







While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain the outstanding private 
treatment records from Fawcett Memorial 
Hospital, dating from December 28, 2006 to 
January 3, 2007. 

2.  After obtaining the above-cited 
records, the evidence must be reviewed by 
a physician to determine at what point the 
veteran was overall medically stable 
enough to effect a transfer to a VA 
facility after his intracranial hemorrhage 
stabilized on December 26, 2006.  This 
opinion must include a discussion of the 
veteran's hypertensive urgency crisis, and 
when that condition became stable enough 
for transfer.  It is noted that the 
distance between Fawcett Memorial Hospital 
in Port Charlotte, Florida and the VAMC in 
Bay Pines, Florida is roughly 86 miles.  A 
review of all the evidence is required; 
however, attention is invited to the 
tabbed medical records.  A rationale for 
any opinion offered is requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

